Citation Nr: 0525793	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired in August 1975 with more than 22 years of 
active military service.  He died in January 2002.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Los Angeles, California, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reveals that the appellant has 
not been properly notified of the pertinent provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

While a VCAA letter dated in July 2002 was mailed to the 
appellant, in August 2002 the letter was returned to the RO 
due to an incorrect address; it does not appear that another 
VCAA letter was sent.  As such, another VCAA letter must be 
sent to the appellant.

The veteran was diagnosed with a radiogenic disease, and the 
appellant has contended that the disease was a result of 
exposure to ionizing radiation in service.  While the RO has 
requested a DD Form 1141 (the NPRC has indicated that there 
wasn't one on file for the veteran), 38 C.F.R. § 3.311(a) 
requires that dose information must be requested in 
accordance with 38 C.F.R. § 3.311(a)(2) (iii) (all such 
records will be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate).  
As such, a dose estimate, with an opinion of etiology, must 
be requested.

Accordingly, the case is hereby REMANDED for the following:

1.  The appellant should be informed, by 
letter, of the provisions of the VCAA.

2.  In accordance with 38 C.F.R. § 3.311, 
the claims file should be forwarded to 
VA's Under Secretary for Health for the 
preparation of a dose estimate and an 
opinion from VA's Undersecretary for 
Health as to whether it is at least as 
likely as not that the veteran's cancer 
was caused by radiation exposure in 
service.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the appellant should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


